Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

dated as of May 11, 2007

between

CONTANGO OIL & GAS COMPANY

and

THE PURCHASERS NAMED IN THIS AGREEMENT

Up to 6,000 Shares of Series E Perpetual Cumulative Convertible Preferred Stock



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page 1.   Agreement to Purchase Securities    1 2.   Closing    1
3.   Purchasers’ Representations and Warranties    1  

3.1

   Investment Intent    1  

3.2

   Access to Information    2  

3.3

   Accredited Investor    2  

3.4

   Knowledge and Experience    2  

3.5

   Suitability    2  

3.6

   Ability to Bear Risk of Loss    2  

3.7

   Non-Registered Securities    2  

3.8

   Truth and Accuracy    2  

3.9

   Authority    3  

3.10

   No Violation    3  

3.11

   Enforceability    3  

3.12

   Reliance on Own Advisers    3  

3.13

   Scope of Business    3  

3.14

   Brokers or Finders    3  

3.15

   Short Sales    3 4.   Issuer’s Representations and Warranties    4  

4.1

   Corporate Existence; Authority    4  

4.2

   Enforceability    4  

4.3

   Capitalization    4  

4.4

   No Conflicts    5  

4.5

   SEC Documents    5  

4.6

   Litigation    5  

4.7

   No Material Adverse Change    5  

4.8

   Environmental Matters    5  

4.9

   Truth and Accuracy    6  

4.10

   Compliance with Laws, Other Instruments    6  

4.11

   Observance of Agreements, Statutes and Orders    6  

4.12

   Brokers or Finders    6 5.   Conditions of Purchasers’ Obligations at Closing
   7  

5.1

   Representations and Warranties    7  

5.2

   Performance    7  

5.3

   Proceedings and Documents    7  

5.4

   Opinion of Issuer Counsel    7  

5.5

   Reservation of Converted Shares    7  

5.6

   Consents, Permits, and Waivers    7  

5.7

   Secretary’s Certificate    7 6.   Conditions of the Issuer’s Obligations at
Closing    7

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

              Page  

6.1

   Representations and Warranties    8  

6.2

   Payment of Purchase Price    8  

6.3

   Qualifications    8 7.   Restrictions on Transfer    8  

7.1

   Resale Restrictions    8  

7.2

   Restrictive Legend    8  

7.3

   Illiquid Investment    8 8.   Registration of the Converted Shares;
Compliance with the Securities Act.    9  

8.1

   Registration Procedures and Other Matters    9  

8.2

   Transfer of Shares After Registration; Suspension.    10  

8.3

   Indemnification    11  

8.4

   Termination of Conditions and Obligations    15 9.   Notices    15 10.  
Reliance    16 11.   Miscellaneous    16  

11.1

   Survival    16  

11.2

   Assignment    16  

11.3

   Execution and Delivery of Agreement    16  

11.4

   Titles    16  

11.5

   Severability    16  

11.6

   Entire Agreement    16  

11.7

   Waiver and Amendment    16  

11.8

   Counterparts    17  

11.9

   Governing Law    17  

11.10

   Attorney’s Fees    17

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

          Page Schedules       1    List of Purchasers    4.3(d)    Outstanding
Subscriptions, Options, Warrants, Convertible Securities, etc.    4.3(e)   
Third Party Registration Rights    Exhibits       A    Accredited Investor
Certificate    B    Certificate of Designations of Series E Perpetual Cumulative
Convertible Preferred Stock    C    Opinion of Morgan, Lewis & Bockius LLP   



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (“Agreement”) is made and entered into as of
May 11, 2007, by and between Contango Oil & Gas Company, a Delaware corporation
(the “Issuer”), and each of the persons listed on Schedule 1 attached to this
Agreement (each a “Purchaser” and collectively the “Purchasers”).

WHEREAS, the Issuer desires to issue and to sell to the Purchasers, and the
Purchasers desire to purchase from the Issuer, the Series E Preferred Stock (as
hereinafter defined), all in accordance with the terms and provisions of this
Agreement; and

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

 

1. Agreement to Purchase Securities. Subject to the terms and conditions
hereinafter set forth in this Agreement, each Purchaser hereby agrees severally
and not jointly to purchase at the Closing, and the issuer agrees to sell and
issue to each Purchaser at the Closing at a price of $5,000 per share, the
number of shares of the Issuer’s Series E Perpetual Cumulative Convertible
Preferred Stock, par value $0.04 per share (the “Series E Preferred Stock”),
shown opposite such Purchaser’s name on Schedule 1, for an aggregate purchase
price (the “Purchase Price”) to be paid by such Purchaser in the amount shown
opposite such Purchaser’s name on Schedule 1. The shares of the Issuer’s common
stock, par value $0.04 per share (the “Common Stock”), that may be issued upon
conversion of the Series E Preferred Stock as contemplated by the Designations
Certificate (as defined below) are referred to herein as the “Converted Shares”,
and the Series E Preferred Stock and the Converted Shares are collectively
referred to herein as the “Securities”.

2. Closing. Subject to the satisfaction or waiver of the conditions in this
Agreement, the purchase and sale of the Series E Preferred Stock shall take
place at the offices of the Issuer at 3700 Buffalo Speedway, Suite 960, Houston,
Texas 77098, at 10:00 a.m. (local time), on May 17, 2007, or at such other time
and place as the Issuer and the Purchasers acquiring, in the aggregate, a
majority of the shares of Series E Preferred Stock to be sold pursuant to this
Agreement agree upon orally or in writing (which time and date are designated as
the “Closing”). At the Closing, the Issuer shall deliver to each Purchaser a
certificate representing the shares of Series E Preferred Stock that such
Purchaser is purchasing in the name and to the address specified by each
Purchaser on Schedule 1 against payment of the Purchase Price therefor by wire
transfer of immediately available funds.

3. Purchasers’ Representations and Warranties. Each Purchaser hereby represents
and warrants to the Issuer that:

3.1 Investment Intent. Such Purchaser is acquiring the Securities solely for the
Purchaser’s own account for investment purposes, and not with a view to, or for
offer or sale in connection with, any distribution of the Securities in
violation of the Securities Act of 1933, as amended (the “Securities Act”). By
such representation, such Purchaser means that no other person has a beneficial
interest in the Securities, and that no other person has furnished or will
furnish directly or indirectly, any part of or guarantee the payment of any part
of the consideration to be paid by such Purchaser to the Issuer in connection
therewith. Such Purchaser

 

1



--------------------------------------------------------------------------------

does not intend to dispose of all or any part of the Securities except in
compliance with the provisions of the Securities Act and applicable state
securities laws, and understands that the Securities are being offered pursuant
to a specific exemption under the provisions of the Securities Act, which
exemption(s) depends, among other things, upon compliance with the provisions of
the Securities Act.

3.2 Access to Information. Such Purchaser has received a copy of the Issuer’s
annual report on Form 10-K for the year ended June 30, 2006 (the “Annual
Report”) and quarterly report on Form 10-Q for the quarter ended March 31, 2007
(the “Quarterly Report”) and has reviewed them carefully, including the risk
factors set forth therein. In addition, the Purchaser has received and reviewed
a copy of the Issuer’s proxy statement for its annual meeting of stockholders
held on November 17, 2006 (the “Proxy Statement”). If desired, the Purchaser has
also sought and obtained from management of the Issuer such additional
information concerning the business, management and financial affairs of the
Issuer as the Purchaser has deemed necessary or appropriate in evaluating an
investment in the Issuer and determining whether or not to purchase the
Securities.

3.3 Accredited Investor. By completing the Accredited Investor Certification
attached as Exhibit A, such Purchaser represents and warrants that it is an
accredited investor, as defined by Rule 501(a) of Regulation D under the
Securities Act.

3.4 Knowledge and Experience. Such Purchaser is experienced in evaluating and
investing in the securities of businesses in the development stage, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Securities and of
protecting its interests in connection with an acquisition of the Securities.

3.5 Suitability. Such Purchaser has carefully considered, and has, to the extent
the Purchaser deems it necessary, discussed with the Purchaser’s own
professional legal, tax and financial advisers the suitability of an investment
in the Securities for the Purchaser’s particular tax and financial situation,
and the Purchaser has determined that the Securities are a suitable investment
for the Purchaser.

3.6 Ability to Bear Risk of Loss. Such Purchaser is financially able to hold the
Securities subject to restrictions on transfer for an indefinite period of time,
and is capable of bearing the economic risk of losing up to the entire amount of
its investment in the Securities.

3.7 Non-Registered Securities. Such Purchaser acknowledges that the offer and
sale of the Securities have not been registered under the Securities Act or any
state securities laws and the Securities may be resold only if registered
pursuant to the provisions thereunder or if an exemption from registration is
available. Such Purchaser understands that the offer and sale of the Securities
is intended to be exempt from registration under the Securities Act, based, in
part, upon the representations, warranties and agreements of such Purchaser
contained in this Agreement.

3.8 Truth and Accuracy. All representations and warranties made by such
Purchaser in this Agreement are true and accurate as of the date hereof and
shall be true and

 

2



--------------------------------------------------------------------------------

accurate as of the date the Issuer issues the Securities. If at any time prior
to the issuance of the Securities any representation or warranty shall not be
true and accurate in any respect, such Purchaser shall so notify the Issuer.

3.9 Authority. The individual(s) executing and delivering this Agreement on
behalf of such Purchaser have been duly authorized to execute and deliver this
Agreement on behalf of such Purchaser, the signature of such individual(s) is
binding upon such Purchaser, such Purchaser is duly organized and subsisting
under the laws of the jurisdiction in which it was organized, and such Purchaser
was not formed for the specific purpose of acquiring the Securities.

3.10 No Violation. The execution and delivery of this Agreement and the
consummation of the transactions or performance of the obligations contemplated
by this Agreement do not and will not violate any term of such Purchaser’s
organizational documents.

3.11 Enforceability. Such Purchaser has duly executed and delivered this
Agreement and (subject to its execution by the Issuer) it constitutes a valid
and binding agreement of such Purchaser enforceable in accordance with its terms
against such Purchaser, except as such enforceability may be limited by
principles of public policy, and subject to laws of general application relating
to bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.

3.12 Reliance on Own Advisers. In connection with such Purchaser’s investment in
the Securities, such Purchaser has not relied upon the Issuer or its advisers
for legal or tax advice, and has, if desired, in all cases sought the advice of
such Purchaser’s own legal counsel and tax advisers.

3.13 Scope of Business. Such Purchaser has been advised and understands that the
Issuer will be exposed to numerous investment opportunities in all areas of the
oil and gas industry and may therefore pursue various types of transactions and
opportunities, even if they do not fit within the primary focus of the Issuer’s
current business plan. For example, such transactions could include sales of all
or substantially all of the Issuer’s assets and such opportunities could include
international investments and downstream investments in oil and gas service
companies, pipelines, and gas processing and gas storage facilities.

3.14 Brokers or Finders. Such Purchaser has not dealt with any broker or finder
other than Energy Capital Solutions LLC and Pritchard Capital Partners, LLC in
connection with the transactions contemplated by the Agreement, and has not
incurred, and shall not incur, directly or indirectly, any liability for any
brokerage or finders’ fees or agents commissions or any similar charges in
connection with the transactions contemplated by the Agreement.

3.15 Short Sales. As of the date of this Agreement, such Purchaser and its
affiliates do not have, to Purchaser’s knowledge, and during the 30 day period
prior to the date of this Agreement such Purchaser and its affiliates, to
Purchaser’s knowledge, have not entered into, any “put equivalent position” as
such term is defined in Rule 16a-1 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or short sale positions with respect to

 

3



--------------------------------------------------------------------------------

the Common Stock of the Issuer. Until the registration statement referred to in
Section 8.1 is declared effective, the Purchaser hereby agrees not to enter into
any such “put equivalent position” or short sale position.

4. Issuer’s Representations and Warranties. The Issuer hereby represents and
warrants to the Purchasers that:

4.1 Corporate Existence; Authority. The Issuer is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, and it has all
requisite power and authority to carry on its business as it is being conducted.
The individual executing and delivering this Agreement on behalf of the Issuer
has been duly authorized to execute and deliver this Agreement on behalf of the
Issuer, and the signature of such individual is binding upon the Issuer.

4.2 Enforceability. The Issuer has duly executed and delivered this Agreement
and (subject to its execution by the Purchasers) it constitutes a valid and
binding agreement of the Issuer enforceable in accordance with its terms against
the Issuer, except as such enforceability may be limited by principles of public
policy, and subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies.

4.3 Capitalization. The authorized capital of the Issuer consists, or will
consist immediately prior to the Closing, of:

(a) Preferred Stock. 5,000,000 shares of Preferred Stock, par value $0.04 per
share, of which 10,000 shares have been designated Series E Preferred Stock,
none of which are issued and outstanding and up to 6,000 shares of which will be
sold pursuant to this Agreement.

(b) Common Stock. 50,000,000 shares of Common Stock of which 15,952,807 shares
were issued and outstanding as of May 4, 2007.

(c) All of the outstanding shares of Common Stock of the Issuer have been duly
and validly issued and are fully paid, non-assessable and not subject to any
preemptive or similar rights. The Series E Preferred Stock has been duly
authorized and when issued and delivered to the Purchasers against payment
therefor as provided by this Agreement, will be validly issued, fully paid and
non-assessable, shall have the rights and preferences set forth in the
Certificate of Designations of Series E Preferred Stock attached hereto as
Exhibit B (the “Designations Certificate”) and the issuance of such Series E
Preferred Stock will not be subject to any preemptive or similar rights. If and
when issued, the Converted Shares will have been duly authorized, reserved for
issuance and, when issued and delivered to the Purchasers against payment
therefor as provided by herein, will be validly issued, fully paid and
non-assessable, and the issuance of such Converted Shares will not be subject to
any preemptive or similar rights.

(d) Prior to giving effect to the transactions set forth herein, there are no
outstanding subscriptions, options, warrants, convertible securities, calls,
commitments, agreements or rights to purchase or otherwise acquire from the
Issuer any shares of, or any securities convertible into, the capital stock of
the Issuer except as set forth on Schedule 4.3(d).

 

4



--------------------------------------------------------------------------------

(e) Except as set forth on Schedule 4.3(e), no stockholders of the Issuer have
any right to require the registration of any securities of the Issuer or to
participate in any such registration.

4.4 No Conflicts. The issuance and sale of the Securities to the Purchasers as
contemplated hereby and the performance of this Agreement will not violate or
conflict with the Issuer’s Certificate of Incorporation or Bylaws or any
agreements to which the Issuer is a party or by which it is otherwise bound or,
to the Issuer’s knowledge, any statute, rule or regulation (federal, state,
local or foreign) to which it is subject.

4.5 SEC Documents. The Issuer has provided the Annual Report, the Quarterly
Report and the Proxy Statement to the Purchasers. As of the date hereof, the
Annual Report, the Quarterly Report and the Proxy Statement do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The financial
statements of the Issuer included in the Annual Report and the Quarterly Report
financial statements dated as of March 31, 2007 heretofore delivered to the
Purchasers, have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and fairly present the financial position
of the Issuer as of the dates thereof and the results of its operations and cash
flows for the periods then ended. The Issuer has included in the Annual Report a
list of all material agreements, contracts and other documents that it
reasonably believes are required to be filed as exhibits to the Annual Report.

4.6 Litigation. There is no litigation or other legal, administrative or
governmental proceeding pending or, to the knowledge of the Issuer, threatened
against or relating to the Issuer or its properties or business, that if
determined adversely to the Issuer may reasonably be expected to have a material
adverse effect on the present or future operations or financial condition of the
Issuer.

4.7 No Material Adverse Change. Since the date of the Quarterly Report, there
has not been any material adverse change in the business, operations,
properties, prospects, assets, or condition of the Issuer, and no event has
occurred or circumstance exists that may result in such a material adverse
change.

4.8 Environmental Matters.

(a) Except as would not be reasonably likely to have a material adverse effect
change in the business, operations, properties, prospects, assets, or condition
of the Issuer: (i) to Issuer’s knowledge, Issuer has complied with all
applicable Environmental Laws (as defined in Section 4.8(b)); (ii) to Issuer’s
knowledge, Issuer is not subject to liability for any Hazardous Substance
disposal or contamination on any third party property; (iii) to Issuer’s
knowledge, Issuer has not been associated with any release or threat of release
of any Hazardous Substance; (v) Issuer has not received any notice, demand,
letter, claim or request for information alleging that Issuer may be in
violation of or liable under any Environmental Law; (vi) Issuer is not subject
to any orders, decrees, injunctions or other arrangements with any governmental
entity or is subject to any indemnity or other agreement with any third party

 

5



--------------------------------------------------------------------------------

relating to liability under any Environmental Law or relating to Hazardous
Substances; and (vii) there are no circumstances or conditions involving Issuer
that could reasonably be expected to result in any claims, liability,
investigations, costs or restrictions on the ownership, use or transfer of any
property of Issuer pursuant to any Environmental Law.

(b) For purposes of this Agreement, the term “Environmental Law” means any
federal, state, local or foreign law, regulation, order, decree, permit,
authorization, opinion, common law or agency requirement relating to: (A) the
protection, investigation or restoration of the environment, health and safety,
or natural resources, (B) the handling, use, presence, disposal, release or
threatened release of any Hazardous Substance or (C) noise, odor, wetlands,
pollution, contamination or any injury or threat of injury to persons or
property.

(c) For purposes of this Agreement, the term “Hazardous Substance” means any
substance that is: (A) listed, classified or regulated pursuant to any
Environmental Law; (B) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive materials or radon; or (C) any other substance which is the subject
of regulatory action by any governmental entity pursuant to any Environmental
Law.

4.9 Truth and Accuracy. All representations and warranties made by the Issuer in
this Agreement are true and accurate as of the date hereof and shall be true and
accurate as of the date the Issuer issues the Securities. If at any time prior
to the issuance of any of the Securities any representation or warranty shall
not be true and accurate in any respect, the Issuer shall so notify the
Purchasers.

4.10 Compliance with Laws, Other Instruments. The execution, delivery and
performance by the Issuer of this agreement will not (a) contravene, result in
any breach of, or constitute a default under or result in the creation of any
lien in respect of any property of the Issuer under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
bylaws, or any other material agreement or instrument to which the Issuer is
bound or by which the Issuer or any of its respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or governmental authority applicable to the Issuer or (c) violate any
provision of any statute or other rule or regulation of any governmental
authority applicable to the Issuer.

4.11 Observance of Agreements, Statutes and Orders. The Issuer is not in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, or any order, judgment, decree or ruling of any court, arbitrator
or governmental authority or is in violation of any applicable law, ordinance,
rule or regulation (including without limitation environmental laws) of any
governmental authority which default or violation could have a material adverse
effect upon the business or operations of the Issuer.

4.12 Brokers or Finders. Except for Energy Capital Solutions LLC and Pritchard
Capital Partners, LLC (which has acted as a finder for the transactions
contemplated by the Agreement), the Issuer has not dealt with any broker or
finder in connection with the transactions contemplated by the Agreement, and
except for certain fees and expenses payable

 

6



--------------------------------------------------------------------------------

by the Issuer to Energy Capital Solutions LLC and Pritchard Capital Partners,
LLC, the Issuer has not incurred, and shall not incur, directly or indirectly,
any liability for any brokerage of finders’ fees or agents commissions or any
similar charges in connection with the transactions contemplated by the
Agreement.

5. Conditions of Purchasers’ Obligations at Closing. The obligations of each
Purchaser under Section 1 and Section 2 are subject to the fulfillment on or
before the Closing of each of the following conditions, the waiver of which
shall not be effective against any Purchaser who does not consent in writing to
such waiver:

5.1 Representations and Warranties. The representations and warranties of the
Issuer contained in Section 4 shall be true and correct on and as of the Closing
with the same effect as though such representations and warranties had been made
on and as of the date of such Closing (other than representations and warranties
that relate only to a certain date, which shall be true as of such date).

5.2 Performance. The Issuer shall have performed and complied with the covenants
and agreements in this Agreement that are required to be performed or complied
with by it on or before the Closing.

5.3 Proceedings and Documents. All corporate and other proceedings in connection
with the Agreement contemplated to be effected at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to
Purchasers’ counsel, and they shall have received all such counterpart original
and certified or other copies of such documents as they may reasonably request.

5.4 Opinion of Issuer Counsel. Each Purchaser shall have received from Morgan,
Lewis & Bockius LLP, counsel for the Issuer, an opinion, dated as of the
Closing, substantially in the form of Exhibit C.

5.5 Reservation of Converted Shares. The Converted Shares issuable upon
conversion of the Series E Preferred Stock shall have been duly authorized and
reserved for issuance upon such conversion.

5.6 Consents, Permits, and Waivers. The Issuer shall have obtained any and all
consents, permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Agreement.

5.7 Secretary’s Certificate. Purchasers shall have received from the Issuer’s
Secretary or Assistant Secretary, a certificate having attached thereto (i) the
Certificate of Incorporation as in effect at the time of the Closing, (ii) the
Issuer’s Bylaws as in effect at the time of the Closing, (iii) resolutions
approved by the Board of Directors authorizing the transactions contemplated
hereby, and (iv) good standing certificates (including tax good standing) with
respect to the Issuer from the applicable authorities in Delaware and Texas.

6. Conditions of the Issuer’s Obligations at Closing. The obligations of the
Issuer to each Purchaser under this Agreement are subject to the fulfillment on
or before the Closing of each of the following conditions:

 

7



--------------------------------------------------------------------------------

6.1 Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.

6.2 Payment of Purchase Price. Such Purchaser shall have delivered the Purchase
Price specified in Section 1, and the Purchasers shall have delivered Purchase
Prices equal to at least $40 million in aggregate principal amount.

6.3 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be duly obtained and effective as of
the Closing.

7. Restrictions on Transfer.

7.1 Resale Restrictions. The Purchasers understand that the offer and sale of
the Securities to the Purchasers have not been registered under the Securities
Act or under any state laws. Each Purchaser agrees not to offer, sell or
otherwise transfer the Securities, or any interest in the Securities, unless
(i) the offer and sale is registered under the Securities Act, (ii) the
Securities may be sold in accordance with the applicable requirements and
limitations of Rule 144 under the Securities Act and any applicable state laws
and, if the Issuer reasonably requests, such Purchaser delivers to the Issuer an
opinion of counsel to such effect, or (iii) such Purchaser delivers to the
Issuer an opinion of counsel reasonably satisfactory to the Issuer that the
offer and sale is otherwise exempt from Securities Act registration.
Notwithstanding the foregoing subsections (ii) and (iii), no opinion shall be
required for transfers by a Purchaser to its affiliates.

7.2 Restrictive Legend. Each Purchaser understands and agrees that a legend in
substantially the following form will be placed on the certificates or other
documents representing the Securities:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS
(i) THE OFFER AND SALE IS REGISTERED UNDER THE SECURITIES ACT, OR (ii) THE OFFER
AND SALE IS EXEMPT FROM SECURITIES ACT REGISTRATION AND THE TERMS OF SECTION 7.1
OF THE SECURITIES PURCHASE AGREEMENT PURSUANT TO WHICH THE SECURITIES WERE
ORIGINALLY PURCHASED HAVE BEEN COMPLIED WITH. (A COPY OF THE SECURITIES PURCHASE
AGREEMENT IS ON FILE AT THE CORPORATE OFFICE OF THE CORPORATION.)”

7.3 Illiquid Investment. Each Purchaser acknowledges that it must bear the
economic risk of its investment in the Securities for an indefinite period of
time, until such time as the Securities are registered or an exemption from
registration is available. Each Purchaser

 

8



--------------------------------------------------------------------------------

acknowledges that the soonest that the Rule 144 exemption from registration
could become available would be after such Purchaser has paid for and held the
Securities for one year.

8. Registration of the Converted Shares; Compliance with the Securities Act.

8.1 Registration Procedures and Other Matters. The Issuer shall:

(a) subject to receipt of necessary information from the Purchasers after prompt
request from the Issuer to the Purchasers to provide such information, promptly
following the Closing but no later than 60 days after the Closing (the “Filing
Date”), prepare and file with the Securities and Exchange Commission (the “SEC”)
a registration statement on Form S-3 or such other successor form (except that
if the Issuer is not then eligible to register for resale the Converted Shares
on Form S-3, in which case such registration shall be on Form S-1 or any
successor form) (a “Registration Statement”) to enable the resale of the
Converted Shares, by the Purchasers or their transferees from time to time over
the American Stock Exchange or in privately-negotiated transactions. No
Purchaser may include any Converted Share in the Registration Statement pursuant
to this Agreement unless such Purchaser furnishes to the Issuer in writing
within five business days after receipt of request therefor, such requested
information;

(b) use commercially reasonable efforts, subject to receipt of necessary
information from the Purchasers after prompt request from the Issuer to the
Purchasers to provide such information, to cause the Registration Statement to
become effective as soon as practicable;

(c) use its commercially reasonable efforts to cause such Registration Statement
to remain continuously effective and prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith (the “Prospectus”) (and the applicable Exchange Act
reports incorporated therein by reference, so filed on a timely basis) as may be
necessary to keep the Registration Statement current, effective and free from
any material misstatement or omission to state a material fact for a period
ending on the date that is, with respect to each Purchaser’s Converted Shares
purchased hereunder, the earlier of (i) the date on which the Purchaser may sell
all Converted Shares then held by the Purchaser without restriction under Rule
144(k), or (ii) such time as all Converted Shares purchased by such Purchaser in
this Offering have been sold pursuant to a registration statement;

(d) so long as a Purchaser holds Converted Shares, provide copies to and permit
single legal counsel designated by the Purchasers to review the Registration
Statement and all amendments and supplements thereto, no fewer than three
business days prior to their filing with the SEC, and not file any Registration
Statement, amendment or supplement thereto to which a holder of the Converted
Shares reasonably objects in writing within such three business day period;

(e) furnish to the Purchasers with respect to the Converted Shares registered
under the Registration Statement such number of copies of the Registration
Statement, Prospectuses and preliminary Prospectuses (“Preliminary Prospectuses”
and individually, “Preliminary Prospectus”) in conformity with the requirements
of the Securities Act and such

 

9



--------------------------------------------------------------------------------

other documents as the Purchasers may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Converted Shares by
the Purchasers; provided, however, that the obligation of the Issuer to deliver
copies of Prospectuses or Preliminary Prospectuses to the Purchasers shall be
subject to the receipt by the Issuer of reasonable assurances from the
Purchasers that the Purchasers will comply with the applicable prospectus
delivery requirements under the Securities Act and of such other securities or
blue sky laws as may be applicable in connection with any use of such
Prospectuses or Preliminary Prospectuses;

(f) file documents required of the Issuer for normal blue sky clearance in
states specified in writing by the Purchasers and use its commercially
reasonable efforts to maintain such blue sky qualifications during the period
the Issuer is required to maintain the effectiveness of the Registration
Statement pursuant to Section 8.1(b); provided, however, that the Issuer shall
not be required to qualify to do business or consent to service of process in
any jurisdiction in which it is not now so qualified or has not so consented;

(g) promptly notify the Purchasers after it receives notice of the time when the
Registration Statement has been declared effective by the SEC, or when a
supplement or amendment to any Registration Statement has been filed with the
SEC; and

(h) advise the Purchasers, promptly: (a) after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and (b) at any time when a Prospectus relating to Converted Shares is required
to be delivered under the Securities Act, upon discovery that, or upon the
happening of an event as a result of which, the Prospectus included in the
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing.

8.2 Transfer of Shares After Registration; Suspension.

(a) Each Purchaser agrees that it will not effect any disposition of the
Converted Shares that would constitute a sale within the meaning of the
Securities Act except as contemplated in the Registration Statement referred to
in Section 8.1 and as described below or as otherwise permitted by law, and that
it will promptly notify the Issuer in writing of any changes in the information
set forth in the Registration Statement regarding the Purchaser or its plan of
distribution.

(b) Except in the event that paragraph (c) below applies, the Issuer shall
(i) if deemed necessary by the Issuer, prepare and file from time to time with
the SEC a post-effective amendment to the Registration Statement or a supplement
to the related Prospectus or a supplement or amendment to any document
incorporated therein by reference or file any other required document so that
such Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not

 

10



--------------------------------------------------------------------------------

misleading, and so that, as thereafter delivered to purchasers of the Converted
Shares being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (ii) provide the
Purchasers copies of any documents filed pursuant to Section 8.2(b)(i), and
(iii) inform each Purchaser that the Issuer has complied with its obligations in
Section 8.2(b)(i) (or that, if the Issuer has filed a post-effective amendment
to the Registration Statement which has not yet been declared effective, the
Issuer will notify the Purchasers to that effect, will use its commercially
reasonable efforts to secure the effectiveness of such post-effective amendment
as promptly as possible and will promptly notify the Purchaser pursuant to
Section 8.2(b)(i) hereof when the amendment has become effective).

(c) In the event (i) of any request by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to a Registration Statement or related
Prospectus or for additional information; (ii) of the issuance by the SEC or any
other federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose; (iii) of the receipt by the Issuer of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Converted Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) of any event or
circumstance which, upon the advice of its counsel, necessitates the making of
any changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of the Prospectus, it will not contain any untrue statement of a
material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, then the Issuer shall
promptly deliver a certificate in writing to the Purchasers (the “Suspension
Notice”) to the effect of the foregoing and, upon receipt of such Suspension
Notice, the Purchasers will refrain from selling any Converted Shares pursuant
to the Registration Statement (a “Suspension”) until the Purchasers’ receipt of
copies of a supplemented or amended Prospectus prepared and filed by the Issuer,
or until the Purchasers are advised in writing by the Issuer that the current
Prospectus may be used, and have received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Issuer will use its
commercially reasonable efforts to cause the use of the Prospectus so suspended
to be resumed as promptly as possible after the delivery of a Suspension Notice
to the Purchasers.

(d) Provided that a Suspension is not then in effect, the Purchasers may sell
Converted Shares under the Registration Statement in the manner set forth under
the caption “Plan of Distribution” in the Prospectus, provided that each
arranges for delivery of a current Prospectus to the transferee of such
Converted Shares. Upon receipt of a request therefor, the Issuer has agreed to
provide an adequate number of current Prospectuses to the Purchasers and to
supply copies to any other parties requiring such Prospectuses.

8.3 Indemnification. For the purpose of this Section 8.3:

 

11



--------------------------------------------------------------------------------

(i) the term “Selling Stockholder” shall include the Purchasers and their
respective affiliates;

(ii) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no Rule
424(b) filing is required, any exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 8.1; and

(iii) the term “untrue statement” shall include any untrue statement or alleged
untrue statement of a material fact in the Registration Statement, or any
omission or alleged omission to state in the Registration Statement a material
fact required to be stated therein or necessary to make the statements therein
not misleading.

(a) The Issuer agrees to indemnify and hold harmless each Selling Stockholder
and its officers, directors, members and their respective successors and assigns
(collectively, the “Selling Stockholder Indemnified Parties”) from and against
any third party losses, claims, damages or liabilities to which such Selling
Stockholder Indemnified Parties may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any breach
of the representations or warranties of the Issuer contained herein, or failure
to comply with the covenants and agreements of the Issuer contained herein,
(ii) any untrue statement of a material fact contained in the Registration
Statement as amended at the time of effectiveness or any omission of a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, or
(iii) any failure by the Issuer to fulfill any undertaking included in the
Registration Statement as amended at the time of effectiveness, and the Issuer
will reimburse such Selling Stockholder Indemnified Parties for any reasonable
legal or other expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim, provided, however,
that the Issuer shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an untrue
statement made in such Registration Statement or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading in reliance upon and in conformity with written information furnished
to the Issuer by or on behalf of such Selling Stockholder Indemnified Parties
specifically for use in preparation of the Registration Statement, a breach of
any representations or warranties made by such Selling Stockholder herein, or
the failure of such Selling Stockholder Indemnified Parties to comply with its
covenants and agreements contained in this Agreement hereof or any statement or
omission in any Prospectus that is corrected in any subsequent Prospectus that
was delivered to the Selling Stockholder Indemnified Party prior to the
pertinent sale or sales by the Selling Stockholder Indemnified Party. The Issuer
shall reimburse each Selling Stockholder Indemnified Party for the amounts
provided for herein on demand as such expenses are incurred.

(b) Each Purchaser agrees to indemnify and hold harmless the Issuer (and each
person, if any, who controls the Issuer within the meaning of Section 15 of the
Securities Act, each officer of the Issuer who signs the Registration Statement
and each director of the Issuer) from and against any third party losses,
claims, damages or liabilities to which the Issuer (or any such officer,
director or controlling person) may become subject (under the

 

12



--------------------------------------------------------------------------------

Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (i) any breach of the representations and warranties of such
Purchaser contained herein, (ii) any failure to comply with the covenants and
agreements of such Purchaser contained herein, or (iii) any untrue statement of
a material fact contained in the Registration Statement or any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading if such untrue statement or omission was made in reliance
upon and in conformity with written information furnished by or on behalf of
such Purchaser specifically for use in preparation of the Registration
Statement, and such Purchaser will reimburse the Issuer (or such officer,
director or controlling person), as the case maybe, for any reasonable legal or
other expenses reasonably incurred in investigating, defending or preparing to
defend any such action, proceeding or claim; provided, however, that such
Purchaser’s obligation to indemnify the Issuer or any other persons hereunder
shall be limited to the amount by which the net amount received by such
Purchaser from the sale of the Converted Shares to which such loss relates
exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue statement or omission, provided further
that, with respect to any indemnification obligation arising under clause
(iii) of this paragraph (b), such obligation shall be limited to the net amount
received by such Purchaser from the sale of the Converted Shares included in the
Registration Statement in question.

(c) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 8.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 8.3 (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this Section 8.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified person promptly after receiving the aforesaid
notice from such indemnified person, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified person. After
notice from the indemnifying person to such indemnified person of its election
to assume the defense thereof, such indemnifying person shall not be liable to
such indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party

 

13



--------------------------------------------------------------------------------

and indemnification could have been sought hereunder by such indemnified person,
unless such settlement includes an unconditional release of such indemnified
person from all liability on claims that are the subject matter of such
proceeding.

(d) If the indemnification provided for in this Section 8.3 is unavailable to or
insufficient to hold harmless an indemnified person under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
person shall contribute to the amount paid or payable by such indemnified person
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Issuer on the one hand and the Purchaser(s) on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Issuer on the one hand or the Purchaser(s) on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement. The Issuer and the Purchasers agree that it would
not be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified person as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified person in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), a Purchaser shall not be required to
contribute any amount in excess of the amount by which the net amount received
by such Purchaser from the sale of the Converted Shares to which such loss
relates exceeds the amount of any damages which such Purchaser has otherwise
been required to pay by reason of such untrue statement. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Each Purchaser’s obligations in
this subsection to contribute shall be in proportion to its sale of Converted
Shares to which such loss relates and shall not be joint with any other Selling
Stockholders.

(e) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 8.3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 8.3 fairly allocate the risks in
light of the ability of the parties to investigate the Issuer and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act. The parties are advised that
federal or state public policy as interpreted by the courts in certain
jurisdictions may be contrary to certain of the provisions of this Section 8.3,
and the parties hereto hereby expressly waive and relinquish any right or
ability to assert such public policy as a defense to a claim under this
Section 8.3 and further agree not to attempt to assert any such defense.

 

14



--------------------------------------------------------------------------------

8.4 Termination of Conditions and Obligations. The conditions precedent imposed
by this Agreement upon the transferability of the Converted Shares, shall cease
and terminate as to any particular Converted Shares when such Converted Shares
shall have been effectively registered under the Securities Act and sold or
otherwise disposed of in accordance with the intended method of disposition set
forth in the Registration Statement covering the Converted Shares or at such
time as an opinion of counsel reasonably satisfactory to the Issuer shall have
been rendered to the effect that such conditions are not necessary in order to
comply with the Securities Act.

9. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
(iv) if delivered by facsimile, upon electronic confirmation of receipt and
shall be delivered as addressed as follows:

 

  (a) if to the Issuer, to:

Contango Oil & Gas Company

3700 Buffalo Speedway, Suite 960

Houston, TX 77098

Tel: (713) 960-1901

Fax: (713) 960-1065

 

  (b) With a copy to:

Morgan, Lewis & Bockius LLP

300 S. Grand Avenue, Suite 2200

Los Angeles, CA 90071

Attn: Richard A. Shortz

Tel: (213) 612-2526

Fax: (213) 612-2554

 

  (c) if to a Purchaser, at its address on Schedule 1

attached hereto, or at such other address or

addresses as may have been furnished to the Issuer

in writing

 

  (d) with a copy to:

Energy Capital Solutions, LLC

2651 North Harwood

410 Rolex Bldg.

Dallas, TX 75201

 

15



--------------------------------------------------------------------------------

and

Patton Boggs LLP

2001 Ross Avenue, Suite 3000

Dallas, TX 75201

Attn: Fred A. Stovall

Tel: (214) 758-1500

Fax: (214) 758-1550

10. Reliance. Each Purchaser and the Issuer understand and agree that the other
party and its respective officers, directors, employees and agents may, and
will, rely on the accuracy of the other party’s respective representations and
warranties in this Agreement to establish compliance with applicable securities
laws. Each Purchaser and the Issuer agree to indemnify and hold harmless all
such parties against all losses, claims, costs, expenses and damages or
liabilities which they may suffer or incur caused or arising from their reliance
on such representations and warranties; provided, however, that the
indemnification provided by each Purchaser pursuant to this Section 10 shall be
limited to the Purchase Price paid by such Purchaser pursuant to this Agreement.

11. Miscellaneous.

11.1 Survival. The representations and warranties made in this Agreement shall
survive the closing of the transactions contemplated by this Agreement.

11.2 Assignment. This Agreement is not transferable or assignable, except that
this Agreement shall be transferable by a Purchaser to its affiliates.

11.3 Execution and Delivery of Agreement. The Issuer shall be entitled to rely
on delivery by facsimile transmission of an executed copy of this Agreement, and
acceptance by the Issuer of such facsimile copy shall create a valid and binding
agreement between the Purchaser and the Issuer.

11.4 Titles. The titles of the sections and subsections of this Agreement are
for the convenience of reference only and are not to be considered in construing
this Agreement.

11.5 Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

11.6 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matters herein and
supersedes and replaces any prior agreements and understandings, whether oral or
written, between them with respect to such matters.

11.7 Waiver and Amendment. Except as otherwise provided herein, the provisions
of this Agreement may be waived, altered, amended or repealed, in whole or in
part, only upon the mutual written agreement of the Issuer and Purchasers
acquiring in the aggregate a majority of the Series E Preferred Stock purchased
pursuant to this Agreement.

 

16



--------------------------------------------------------------------------------

11.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

11.9 Governing Law. This Agreement is governed by and shall be construed in
accordance with the laws of the State of Delaware.

11.10 Attorney’s Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the successful party shall be entitled to recover reasonable
attorney’s fees (including any fees incurred in any appeal) in addition to its
costs and expenses and any other available remedy.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above mentioned.

 

ISSUER: CONTANGO OIL & GAS COMPANY

By:

 

/s/ KENNETH R. PEAK

Name:

  Kenneth R. Peak

Title:

  Chairman and Chief Executive Officer

 

[Signature Page to Series E Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:

RCH Energy Opportunity Fund II, L.P.

By:

 

/s/ ROBERT RAYMOND

Name:

  Robert Raymond

Title:

  Sole-Member

 

[Signature Page to Series E Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:

The Northwestern Mutual Life Insurance Company

By:

 

/s/ JEROME R. BALER

Name:

  Jerome R. Baler

Title:

  Its Authorized Representative

 

[Signature Page to Series E Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:

Palo Alto Global Energy Master Fund, L.P.

By:

 

/s/ MARK R. SHAMIA

Name:

  Mark R. Shamia

Title:

  Chief Operating Officer

 

[Signature Page to Series E Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:

West Coast Opportunity Fund, LLC

By:

 

/s/ ATTICUS LOWE

Name:

  Atticus Lowe

Title:

  Chief Investment Officer

 

[Signature Page to Series E Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:

Ironman Energy Fund, LP

By:

 

/s/ G. BRYAN DUTT

Name:

  G. Bryan Dutt

Title:

  Managing Director

 

[Signature Page to Series E Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:

BlackGold Capital Partners (QP) LP

By:

 

/s/ ERIK DUBESLAND

Name:

  Erik Dubesland

Title:

  Managing Director

 

[Signature Page to Series E Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:

Premium Series PCC Limited

By:

 

/s/ ERIK DUBESLAND

Name:

  Erik Dubesland

Title:

  Managing Partner

 

[Signature Page to Series E Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

LIST OF PURCHASERS

 

Name and Address of Purchaser

   Number of Shares of
Series E Preferred Stock
Purchased    Aggregate Purchase
Price

RCH Energy Opportunity Fund II, L.P.

200 Crescent Court, Suite 1060

Dallas, TX 75201

   2,000    $ 10,000,000

The Northwestern Mutual Life Insurance Company

720 E. Wisconsin Avenue

Milwaukee, WI 53202

   1,000    $ 5,000,000

Palo Alto Global Energy Master Fund, L.P.

470 University Avenue

Palo Alto, CA 94301

   1,000    $ 5,000,000

West Coast Opportunity Fund, LLC

2151 Allessandro Drive, Suite 100

Ventura, CA 93001

   1,000    $ 5,000,000

Ironman Energy Fund, LP

4545 Bissonnet, Suite 291

Bellaire, TX 77401

   600    $ 3,000,000

BlackGold Capital Partners (QP) LP

1400 Post Oak Boulevard, Suite 300

Houston, TX 77056

   200    $ 1,000,000

Premium Series PCC Limited

1400 Post Oak Boulevard, Suite 300

Houston, TX 77056

   200    $ 1,000,000

TOTAL:

   6,000    $ 30,000,000